IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    :     NO. 204
                                          :
AMENDMENT OF EXPLANATORY                  :     DISCIPLINARY RULES
COMMENT [5] TO RULE 1.5,                  :
PENNSYLVANIA RULES OF                     :     DOCKET
PROFESSIONAL CONDUCT




                                       ORDER


PER CURIAM

       AND NOW, this 25th day of November, 2020, upon the recommendation of the
Disciplinary Board of the Supreme Court of Pennsylvania to adopt new Explanatory
Comment [5] to Rule 1.5 of the Pennsylvania Rules of Professional Conduct
(“Pa.R.P.C.”), as published for comment in the Pennsylvania Bulletin, 50 Pa.B. 4013
(August 8, 2020):

       IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania, that the new Explanatory Comment [5] to Rule 1.5 of the Pa.R.P.C. is
adopted, and that prior Explanatory Comments [5] and [6] are renumbered as [6] and [7],
as set forth in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective immediately.


Material to be added is shown in bold and underlined.
Material to be deleted is shown in bold and brackets.